Case: 20-10363      Document: 00515772141         Page: 1    Date Filed: 03/09/2021




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 9, 2021
                                   No. 20-10363
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Solomon Emakoji,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                                No. 4:20-CR-18-1


   Before Jones, Smith, and Elrod, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Solomon Emakoji entered a plea agreement. But when it came time
   to plead guilty, he requested two continuances, citing fears about traveling to
   the courthouse during the COVID-19 pandemic (“COVID”). The district
   court declined and ordered Emakoji to obtain housing in the Northern Dis-
   trict of Texas. On appeal, we affirm in part and dismiss in part for want of
   jurisdiction.

                                         I.
          Emakoji participated in an alleged “romance scheme.” The perpetra-
   tors used bogus social media profiles to “lure lonely women and men into
Case: 20-10363         Document: 00515772141              Page: 2       Date Filed: 03/09/2021




                                          No. 20-10363


   romantic relationships” and “request[] money from the victims under
   materially false pretenses.” Emakoji helped move some of that money from
   the United States to Nigeria. 1 The government thus indicted him for engag-
   ing in a monetary transaction in property derived from a specified unlawful
   activity in violation of 18 U.S.C. §§ 1957 and 2.
           The government arrested Emakoji in Alabama, where a magistrate
   judge released him on the conditions that he “maintain [his] current resi-
   dence” and “appear at all proceedings as required.” Because the alleged
   crime occurred in the Northern District of Texas, the district court in Fort
   Worth adopted those release conditions and set Emakoji’s case for a jury
   trial. After the court granted an initial continuance, the government and
   Emakoji reached a plea agreement, and the court set rearraignment—which
   is, as Emakoji puts it, “for all intents-and-purposes, a guilty plea hearing”—
   for April 6, 2020.
           Meanwhile, COVID arrived in the United States. In response, Con-
   gress passed the Coronavirus Aid, Relief, and Economic Security
   (“CARES”) Act, which says, in relevant part, that a “plea . . . may be con-
   ducted by video teleconference” if “the chief judge of a district court . . .
   specifically finds . . . that felony pleas . . . cannot be conducted in person
   without seriously jeopardizing public health and safety.” CARES Act, Pub.
   L. No. 116-136, § 15002(b)(2), 134 Stat 281, 528–29 (2020). Accordingly, the
   Chief Judge of the Northern District of Texas concluded that felony pleas
   “cannot be conducted in person without seriously jeopardizing public health
   and safety” and thereby authorized district judges to conduct pleas via video.
   Special Order No. 13-9, at 2. Regardless, in a series of orders, the Chief Judge


           1
             As the district court put it, Emakoji “receiv[ed] funds sent by victims to his bank
   account,” “withdr[ew] those funds,” and sent them “to other scheme participants domes-
   tically and ultimately in Nigeria.”




                                                2
Case: 20-10363       Document: 00515772141           Page: 3     Date Filed: 03/09/2021




                                      No. 20-10363


   noted that each order was not “intended to prevent a district judge from
   using the judge’s discretion to conduct an in-person proceeding in an indi-
   vidual case.” 2
          In Emakoji’s case, the district court scheduled an in-person rearraign-
   ment and maintained that format after issuance of the Chief Judge’s orders.
   Emakoji thus brought two unopposed motions to continue.
          First, on March 31, Emakoji asked to continue his rearraignment for
   at least forty-five days, because his lawyers lived in Georgia and feared that
   traveling for the rearraignment would expose them and others to COVID.
   The court excused those lawyers but denied the request to continue the
   rearraignment, concluding that local counsel would represent Emakoji.
          Second, on April 2, Emakoji filed another motion to continue, because
   he feared that traveling for the rearraignment would expose him and others
   to COVID. The government did not oppose that continuance “to the extent
   that the defendant consents to conduct the re-arraignment hearing via video-
   teleconference . . . .” Emakoji thus amended his motion to note that he
   “consents to video teleconferencing.”
          The district court denied that motion and reached two relevant con-
   clusions. First, given the “unknown nature of the length” of the pandemic,
   further delaying the rearraignment “would damage confidence in, and be
   contrary to, the interests of justice.” And because Emakoji’s offense—
   “facilitat[ing] financial fraud”—is “serious,” the court found that the public
   has “a vested interest in seeing this process completed without additional




          2
           Special Order No. 13-9, at 2; see also Amended Special Order No. 13-9, at 2;
   Second Amended Special Order No. 13-9, at 2; Third Amended Special Order No. 13-9,
   at 2.




                                            3
Case: 20-10363        Document: 00515772141             Page: 4      Date Filed: 03/09/2021




                                        No. 20-10363


   delay.” 3
           Second, the court sua sponte ordered Emakoji “to obtain housing
   within the Northern District of Texas within thirty days.” Although the
   court had previously allowed Emakoji to reside in Alabama, “provided he
   agrees to appear at all proceedings,” the court concluded that his “reluctance
   to appear calls into question his ability to comply with these conditions.”
   That housing requirement “alleviate[d] the concerns [Emakoji] has about
   making himself available for hearings” and “ensure[d] the Court that he will
   comply with orders to appear.” Emakoji appeals.

                                              II.
           Emakoji objects to the district court’s imposition of an in-person
   rearraignment. The government contends that we lack jurisdiction to hear
   that claim under the collateral order doctrine and that the claim is moot. We
   lack jurisdiction and thus do not address mootness.
           Generally, we have jurisdiction to review “final decisions.” 28 U.S.C.
   § 1291. In criminal cases, that means we often cannot review any claims
   “until conviction and imposition of sentence.” Flanagan, 465 U.S. at 263.
   The collateral order doctrine, however, allows an appeal before final judg-
   ment where the district court’s order (1) “conclusively determine[s] the
   disputed question,” (2) “resolve[s] an important issue completely separate
   from the merits of the action,” and (3) is “effectively unreviewable on appeal
   from a final judgment.” Id. at 265 (quoting Coopers & Lybrand v. Livesay,
   437 U.S. 463, 468 (1978)). We lack jurisdiction over Emakoji’s in-person
   rearraignment claim, because (1) we narrowly apply the collateral order doc-


           3
             And the Supreme Court appears to agree. See Flanagan v. United States, 465 U.S.
   259, 265 (1984) (concluding that “the community has a strong collective psychological and
   moral interest in swiftly bringing the person responsible to justice”).




                                              4
Case: 20-10363         Document: 00515772141               Page: 5       Date Filed: 03/09/2021




                                           No. 20-10363


   trine in the criminal context, and (2) that claim flunks the doctrine’s test.

                                                A.
           The collateral order doctrine constitutes a “narrow exception” to the
   final judgment rule. Id. (quoting Firestone Tire & Rubber Co. v. Risjord,
   449 U.S. 368, 374 (1981)). We apply that already-narrow exception “with
   the utmost strictness” in criminal cases, 4 generally “limit[ing] it to the denial
   of only three types of motions: (1) motions to reduce bail; (2) motions to dis-
   miss on double jeopardy grounds, and (3) motions to dismiss under the
   Speech or Debate Clause.” 5 An order to appear at an in-person rearraign-
   ment does not fall within any of those categories. An order that “merely . . .
   directs the United States Marshal to take steps to ensure [a defendant’s]
   presence at pretrial proceedings . . . does not fall within” the collateral order
   doctrine. United States v. Silvas, No. 93-8638, 1993 WL 455638, at *2 (5th
   Cir. 1993) (per curiam). We thus “decline to find a new category today.”
   Valencia, 940 F.3d at 183.

                                                 B.
           We sometimes apply the collateral order doctrine in criminal cases
   outside those three categories. 6 Even assuming that that is the correct


           4
              United States v. Edwards, 206 F.3d 461, 462 (5th Cir. 2000) (per curiam) (quoting
   In re Grand Jury Subpoena, 190 F.3d 375, 381 (5th Cir. 1999)); see also Flanagan, 465 U.S.
   at 264 (“The Court has also long held that [the final judgment rule] is at its strongest in the
   field of criminal law.” (quoting United States v. Hollywood Motor Car Co., 458 U.S. 263, 265
   (1982)); Grand Jury Subpoena, 190 F.3d at 381 (“The collateral order doctrine is rarely
   applied in criminal cases.”).
           5
            Edwards, 206 F.3d at 462; see also United States v. Valencia, 940 F.3d 181, 183 (5th
   Cir. 2019) (“The Supreme Court has ‘. . . found denials of only three types of motions to
   be immediately appealable . . . .’ We decline to find a new category today.” (quoting
   Midland Asphalt Corp. v. United States, 489 U.S. 794, 799 (1989))).
           6
            See, e.g., United States v. McKown, 930 F.3d 721, 725 (5th Cir. 2019), cert. denied,
   140 S. Ct. 2518 (2020); United States v. Williams, 400 F.3d 277, 280 (5th Cir. 2005) (per




                                                 5
Case: 20-10363         Document: 00515772141               Page: 6      Date Filed: 03/09/2021




                                          No. 20-10363


   approach, Emakoji’s objection to the in-person rearraignment does not
   qualify, because the order does not “resolve an important issue completely
   separate from the merits of the action.” Id. (cleaned up). Specifically, Ema-
   koji’s claim runs into trouble on the “importance” factor. In narrowing the
   types of appealable collateral orders, the Supreme Court has “rais[ed] the bar
   on what types of interests are ‘important enough’ to justify collateral order
   appeals.” 7 And in the criminal context, orders that are important enough
   usually “involve[] an asserted right.” United States v. Bird, 709 F.2d 388,
   391 (5th Cir. 1983) (cleaned up).
           Emakoji does not propound that he has a right to an in-person re-
   arraignment. Instead, he cites several of the Chief Judge’s special orders.
   Even supposing that such orders could create a right to a video rearraign-
   ment, they have not done so. Instead, they repeatedly note that “[n]othing
   in this Order is intended to prevent a judge from using the judge’s discretion
   to conduct an in-person proceeding in an individual case.” Special Order
   No. 13-9, at 2. Emakoji thus fails to assert a right that could establish the
   importance of the instant appeal. 8
           Emakoji also suggests that his in-person rearraignment claim is impor-
   tant, because it “directly bears on the substantial public health and welfare
   interests related to [COVID].” He cites a line of cases suggesting that




   curiam).
           7
             Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 117 (2009) (Thomas, J., con-
   curring in part and concurring in judgment) (quoting Will v. Hallock, 546 U.S. 345, 353
   (2006)); see also Digit. Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 878 (1994)
   (rejecting the notion that “‘importance’ is itself unimportant”).
           8
             Emakoji properly identifies constitutional rights that he claims are at stake in his
   claim about the housing requirement. But we have already concluded that we have juris-
   diction to review that claim.




                                                 6
Case: 20-10363         Document: 00515772141               Page: 7       Date Filed: 03/09/2021




                                           No. 20-10363


   societal interests can count as important. 9 But he does not cite any cases
   applying the societal-interest rationale in the criminal context. And he does
   not explain how we can do so now without “find[ing] a new category” of
   criminal cases that are appealable under the collateral order doctrine. Valen-
   cia, 940 F.3d at 183. Moreover, where we have expanded our criminal-law
   collateral-order precedent, we usually have done so after identifying a consti-
   tutional 10 or statutory 11 right at issue—not after designating some societal
   value. We thus decline to extend the collateral order doctrine’s reach in the
   criminal context.
           In sum, Emakoji’s claim regarding the in-person rearraignment is not
   an immediately appealable collateral order. We thus dismiss that portion of
   the appeal and do not address its merits. We do, however, address the merits
   of the claim questioning the housing requirement.

                                                III.
           Emakoji objects to the district court’s imposition of a housing require-
   ment. By statute, a defendant may “appeal from a release or detention




           9
             See, e.g., Mohawk, 558 U.S. at 107 (“[T]he decisive consideration is whether
   delaying review until the entry of final judgment would imperil a substantial public interest
   or some particular value of a high order.” (cleaned up)); Will, 546 U.S. at 352–53.
           10
              See, e.g., McKown, 930 F.3d at 725 (“[W]hether a defendant was denied due
   process is an important question . . . .”); United States v. Brown, 218 F.3d 415, 420 (5th Cir.
   2000) (“[T]he question at issue—weighing the competing interests of a trial participant’s
   First Amendment right to discuss his criminal trial freely against the district court’s obliga-
   tion to ensure a fair trial and dispense justice in an orderly manner—is unquestionably
   important.”).
           11
             See, e.g., United States v. Bilbo, 19 F.3d 912, 914–15 (5th Cir. 1994) (describing
   “rights granted to juveniles by 18 U.S.C. § 5038 . . . that would be ‘irretrievably lost unless
   the juvenile is permitted to appeal the district court’s order . . . .’” (quoting United States
   v. Gerald N., 900 F.2d 189, 190 (9th Cir. 1990) (per curiam))).




                                                 7
Case: 20-10363         Document: 00515772141                Page: 8       Date Filed: 03/09/2021




                                           No. 20-10363


   order,” and such an appeal “shall be determined promptly.” 12 We thus have
   jurisdiction to review the imposition of a housing requirement under
   18 U.S.C. § 3145(c). 13
           The district court ordered Emakoji “to obtain housing within the
   Northern District of Texas within thirty days.” Emakoji contends that the
   order violates his (A) Eighth Amendment right to be free from excessive bail
   and (B) Fifth Amendment due process right. We disagree.

                                                 A.
           “Excessive bail shall not be required.” U.S. Const. amend. VIII.
   And the Supreme Court, in dicta, has extended that limitation to conditions
   of release. 14 Neither party cites any precedent explaining the standard that
   we should use to evaluate an excessive-release-condition claim. Emakoji
   suggests that we should ask whether a condition is “necessary to serve the
   purpose of ensuring appearance in court . . . .” 15 That is more or less consis-
   tent with the standard we use to evaluate whether bail is excessive: Speci-
   fically, “bail set at a figure higher than an amount reasonably calculated to


           12
            18 U.S.C. § 3145(c); cf. Stack v. Boyle, 342 U.S. 1, 6 (1951) (“[T]he order denying
   the motion to reduce bail is appealable as a ‘final decision’ . . . under [28 U.S.C. § 1291].”).
           13
              The government asks for plain-error review on that issue. Emakoji says we
   should apply abuse of discretion. Because we find no error, we do not decide which stan-
   dard is appropriate.
           14
              United States v. Salerno, 481 U.S. 739, 754 (1987) (“The only arguable sub-
   stantive limitation of the Bail Clause is that the Government’s proposed conditions of
   release or detention not be ‘excessive’ in light of the perceived evil.”). Because the Gov-
   ernment doesn’t object to the notion that release conditions constitute “bail,” we assume,
   without deciding, that release conditions could violate the Bail Clause.
           15
               He also says that we can examine whether a condition of release is “necessary to
   . . . protect[] the welfare of the community against future danger.” Because neither the
   district court nor the government suggests that Emakoji is a danger to the community, we
   need not address that theory.




                                                  8
Case: 20-10363         Document: 00515772141              Page: 9       Date Filed: 03/09/2021




                                          No. 20-10363


   ensure the defendant’s presence at trial is ‘excessive’ under the Eighth
   Amendment.” Broussard v. Par. of Orleans, 318 F.3d 644, 650 (5th Cir. 2003)
   (cleaned up). We thus assume, arguendo, that that is the appropriate stan-
   dard. Applying it, we must determine whether the housing requirement was
   both (1) calculated to assure Emakoji’s presence and (2) reasonable.
           First, the district court employed the housing requirement to “ensure
   the Court that [Emakoji] will comply with orders to appear.” The court thus
   imposed the additional condition of release to ensure Emakoji’s presence. 16
           Second, Emakoji contends that the housing requirement is “unrea-
   sonable” because “there is no rational reason to believe that he would not
   continue to” be “completely compliant while under pre-trial supervision
   . . . .” We disagree. As part of his conditions of release, Emakoji agreed to
   “appear at all proceedings as required . . . .” (Emphases added.) But, after
   agreeing to plead guilty, he requested two continuances within the span of
   three days, both based on fears about COVID. He asserted his fear of “trav-
   eling between at least three states, and through so many different counties
   . . . .” He averred that the United States is “affirmatively trying to avoid”
   such travel “at all costs.” Emakoji’s reluctance to appear in-person gave the
   court reason to believe that he might not comply with his release conditions
   by “appear[ing] at all proceedings as required . . . .”



           16
              Emakoji claims that the district court erroneously added the housing requirement
   without finding that he is a risk of flight or a danger to the community. He does not explain
   why such findings would be relevant to an excessive-release-condition claim. In any event,
   the Bail Reform Act instructs courts to consider the possibility that a “person may flee or
   pose a danger to any other person or the community” in the context of temporary detention,
   18 U.S.C. § 3142(d)(2)—not in the context of release conditions. For the latter, the proper
   inquiry is whether they “reasonably assure the appearance of the person as required . . . .”
   § 3142(c). Because the district court properly considered the risk that Emakoji would not
   appear, it conducted the proper analysis under the Act.




                                                9
Case: 20-10363        Document: 00515772141              Page: 10       Date Filed: 03/09/2021




                                          No. 20-10363


           Emakoji counters that he is “more than willing to attend the re-
   arraignment proceeding . . . via video . . . .” Thus, the argument goes, Ema-
   koji did not express an unwillingness to appear, and the court unreasonably
   added a housing requirement to ensure his appearance. We reject that
   contention.
           A defendant’s desire to plead guilty via video does not hamstring a
   district court’s discretion to require an in-person appearance. The Chief
   Judge’s special order declined to fetter district courts’ discretion in that fash-
   ion. 17 The decision whether to hold in-person proceedings during the pan-
   demic “fall[s] within the discretion of the district court . . . .” 18 Thus, where
   a defendant expresses his reluctance to appear at such an in-person hearing,
   a district court can reasonably amend release conditions to ensure his
   appearance.

                                               B.
           Emakoji contends that the housing requirement violates procedural
   due process. 19 To comply with due process, the argument goes, the district


           17
             See Special Order No. 13-9, at 2 (“Nothing in this Order is intended to prevent a
   judge from using the judge’s discretion to conduct an in-person proceeding in an individual
   case.”).
           18
               In re Tanner, No. 20-10510, 2020 U.S. App. LEXIS 32812, at *3 (5th Cir. May 29,
   2020) (per curiam) (order denying petition for writ of mandamus); see also United States v.
   Auzenne, No. 2:19-CR-53-KS-MTP, 2020 WL 6065556, at *12 (S.D. Miss. Oct. 14, 2020)
   (“[W]hether and how to proceed to trial [during the pandemic] are questions firmly within
   a trial judge’s discretion.”).
           19
              Emakoji says, in passing, that the housing requirement implicates his “right to
   remove from one place to another according to inclination,” which is an “attribute of per-
   sonal liberty,” under Williams v. Fears, 179 U.S. 270, 274 (1900). That contention appears
   to be merely a premise in his procedural due process claim—likely an identification of a
   liberty interest—and not a standalone argument. See, e.g., United States v. Arzberger,
   592 F. Supp. 2d 590, 600 (S.D.N.Y. 2008) (citing the right to travel as a constitutionally
   protected liberty interest, on the first prong of a due-process inquiry). Even assuming that




                                               10
Case: 20-10363        Document: 00515772141              Page: 11       Date Filed: 03/09/2021




                                          No. 20-10363


   court needed to (1) “conduct[] a hearing” or (2) “find[] a violation of exist-
   ing release conditions . . . .” Both claims fail.
           First, Emakoji asserts that before amending the housing requirement,
   the district court needed to “conduct[] a hearing.” Although the Bail
   Reform Act requires a hearing before a court detains a defendant, 18 U.S.C.
   § 3142(e)(1), the Act allows a court “at any time” to “impose additional or
   different conditions of release.” § 3142(c)(3) (emphasis added). Emakoji
   cites no precedent suggesting that that provision of the Act is
   unconstitutional.
           Second, Emakoji suggests that the district court could not modify his
   conditions of release without “finding a violation of existing release condi-
   tions . . . .”   But that requirement is absent from the Act.                   See, e.g.,
   § 3142(c)(3). Emakoji’s sole citation as to required findings is inapposite: He
   cites United States v. Green, 793 F. App’x 223, 226 (5th Cir. 2019) (per
   curiam) (quoting United States v. Rueben, 974 F.2d 580, 585 (5th Cir. 1992)),
   where we held that a court failed to make an “independent determination of


   Emakoji asserted a violation of a right to travel as an independent argument, we also con-
   clude that such a claim would fail on the merits.
           In the context of criminal prosecutions, the Supreme Court has rejected substan-
   tive due process claims about deprivations of liberty interests, noting instead “the Fourth
   Amendment’s relevance to the deprivations of liberty that go hand in hand with criminal
   prosecutions.” Albright v. Oliver, 510 U.S. 266, 274 (1994). In her concurring opinion in
   Albright, Justice Ginsburg “suggest[ed] that various constraints such as travel restrictions
   and required attendance at pretrial hearings might constitute a seizure and thereby extend
   the [Fourth] Amendment’s reach toward trial.” Castellano v. Fragozo, 352 F.3d 939, 959
   (5th Cir. 2003) (en banc); see also Albright, 510 U.S. at 278 (Ginsburg, J., concurring).
   Regardless, we have noted that Justice Ginsburg’s opinion “did not attract support in
   Albright,” and our circuit has thus “adhere[d] to the view that the umbrella of the Fourth
   Amendment, broad and powerful as it is, casts its protection solely over the pretrial events
   of a prosecution.” Castellano, 352 F.3d at 959. Thus, to the extent that Emakoji raises
   substantive due process or Fourth Amendment arguments about his right to travel, both
   fail.




                                               11
Case: 20-10363        Document: 00515772141               Page: 12        Date Filed: 03/09/2021




                                           No. 20-10363


   the proper pretrial detention or conditions for release,” because it gave only
   “a two-line electronic order, without providing any discussion as to how the
   condition was proper under the statute.” But Green was about a court’s fail-
   ure to make required findings under § 3142(g); it never mentioned “due pro-
   cess.” Id. at 225–26. Emakoji has thus failed to explain why, to confer due
   process, a court must “find[] a violation of existing release conditions.”
           At bottom, the main problem with Emakoji’s due process claims is
   that they consist only of conclusory statements. 20 For instance, he hasn’t
   cited any precedent that would help determine what process is due. 21 And
   we have rejected due process arguments where a defendant fails to “cite[]
   any persuasive authority to support his conclusory argument that the district
   court . . . violated his right to due process.” United States v. Rea-Herrera,


           20
              Emakoji asserts that “it would be unreasonable and unfair to require [him] to
   provide right-on-the-point authority” for some propositions, given the novel situation that
   COVID presents. Our conclusion is not based on Emakoji’s failure to cite precedent
   related to COVID but on the failure to cite precedent suggesting that modification of
   release conditions, absent a hearing, violates due process.
           21
              For instance, “[i]n assessing whether . . . procedures [are] constitutionally suffi-
   cient, we evaluate three factors: (1) private interest, (2) risk of error, and (3) governmental
   interest.” United States v. Jones, 664 F.3d 966, 974 (5th Cir. 2011). Emakoji doesn’t make
   any assertions about those factors. Even if he had, that argument would still fail.
           We acknowledge that Emakoji’s interests are implicated in the housing require-
   ment. He may incur expenses in procuring housing, and he may need to travel to Texas.
   Second, we have no evidence that the risk of error is great. A housing requirement is appro-
   priate where it is imposed to ensure appearance in court. 18 U.S.C. § 3142(c)(1)(B)(iv).
   Emakoji has not provided any evidence or argument that courts would erroneously impose
   housing conditions for improper reasons that would be stymied with a hearing. Third, the
   government “has a compelling interest in assuring the presence at trial of persons charged
   with crime.” Pugh v. Rainwater, 572 F.2d 1053, 1056 (5th Cir. 1978) (en banc). Moreover,
   “[t]he Fifth Amendment does not require a trial-type hearing in every conceivable case of
   government impairment of private interest.” Cafeteria & Rest. Workers Union, Loc. 473,
   AFL-CIO v. McElroy, 367 U.S. 886, 894 (1961). Balancing those factors, we conclude that
   the court’s imposition of the housing requirement without a new hearing did not violate
   due process.




                                                 12
Case: 20-10363     Document: 00515772141            Page: 13   Date Filed: 03/09/2021




                                     No. 20-10363


   No. 07-20423, 2009 WL 122562, at *2 (5th Cir. Jan. 20, 2009) (per curiam).
   We thus reject Emakoji’s due process claim, because his “conclusory consti-
   tutional arguments are unpersuasive.” United States v. Grays, 773 F. App’x
   206, 208 (5th Cir. 2019) (per curiam).

                                          C.
           Besides his constitutional claims, Emakoji makes two other assertions
   about the housing requirement. First, he pauses for a page to impugn the
   district judge’s motives, claiming that his actions were “vindictive[],”
   “pseudo-retaliatory,” and “punitive . . . .” But Emakoji makes no legal argu-
   ment on that point. The dearth of caselaw amidst his lambasting of the court
   is telling.
           Second, Emakoji claims that, because he has not yet pleaded guilty, it
   was premature for the court to state that he participated “in a fraudulent
   scheme . . . . by receiving funds sent by victims to his bank account, and then
   withdrawing those funds to send them to other scheme participants domes-
   tically and ultimately in Nigeria.” There are two problems with that theory.
   First, Emakoji filed a factual resume for his plea, admitting the very facts that
   he says the district court should not have considered. Second, although Ema-
   koji enumerates his gripes with the court’s explanation of the alleged crime,
   he doesn’t explain the legal significance of the court’s alleged error. And for
   good reason. The Bail Reform Act requires courts, in determining the appro-
   priate conditions of release, to “take into account . . . the nature and circum-
   stances of the offense charged . . . .” § 3142(g)(1). We find no error in the
   court’s compliance with that provision.
           The order imposing a housing condition of release is AFFIRMED.
   The appeal of the order regarding in-person rearraignment is DISMISSED
   for want of jurisdiction.




                                          13
Case: 20-10363     Document: 00515772141            Page: 14   Date Filed: 03/09/2021




                                     No. 20-10363


   Jennifer Walker Elrod, Circuit Judge, concurring in part and
   dissenting in part:
          I concur in parts I and II of the majority opinion. However, I
   respectfully dissent from part III of the majority opinion. I would dismiss
   Emakoji’s challenges to the district court’s housing order as unripe.
   “Ripeness separates those matters that are premature because the injury is
   speculative and may never occur from those that are appropriate for judicial
   review.” United Transp. Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000).
   If a claim is not ripe, then we cannot hear that claim. See id. To determine
   whether or not a claim is ripe, we “must balance the fitness of the issues for
   judicial decision with the hardship to the parties of withholding court
   consideration.” Pearson v. Holder, 624 F.3d 682, 684 (5th Cir. 2010).
          Emakoji’s claims that the housing order violated his Fifth and Eighth
   Amendment rights are not ripe because they are not yet fit for review. The
   fitness prong of the ripeness inquiry “focuses on whether an injury that has
   not yet occurred is sufficiently likely to happen to justify judicial
   intervention.” Id. (quoting Chevron U.S.A., Inc. v. Traillour Oil Co., 987 F.2d
   1138, 1153 (5th Cir. 1993)). “A claim is not ripe for review if ‘it rests upon
   contingent future events that may not occur as anticipated, or indeed may not
   occur at all.’” United States v. Carmichael, 343 F.3d 756, 761 (5th Cir. 2003)
   (quoting Texas v. United States, 523 U.S. 296, 300 (1998)).
          We have previously held that challenges to supervised release
   conditions were unripe where “not only [was] it possible that the supervised
   release condition appellants complain[ed] of [would] never come to fruition,
   but it [was] likely” that the conditions would never occur. Carmichael, 343
   F.3d at 761; see also United States v. Magana, 837 F.3d 457, 460 (5th Cir. 2016)
   (finding a prisoner’s claim unripe because it was “based upon speculation
   that the district court, or the [Bureau of Prisons], will disregard the ‘legal




                                          14
Case: 20-10363     Document: 00515772141            Page: 15   Date Filed: 03/09/2021




                                     No. 20-10363


   obligations placed upon it’” (quoting Carmichael, 343 F.3d at 761)). While
   the release conditions in both Carmichael and Magana were expressly
   contingent upon subsequent events, we have looked to “the record in th[e]
   case” to determine whether a complained of condition is sufficiently likely to
   occur. United States v. Harris, 960 F.3d 689, 696 (5th Cir. 2020).
          In United States v. Harris, we considered four release conditions that
   were contingent upon the defendant’s payment of a monetary assessment
   during his confinement. Id. These release conditions were therefore “at
   least theoretically . . . contingent upon ‘future events that may not occur as
   anticipated.’” Id. (quoting Carmichael, 343 F.3d at 761). Nevertheless, we
   concluded that, because “it [was] not anticipated that Harris [would] pay the
   full amount prior to his release from imprisonment” based on the record,
   Harris’s release conditions was ripe. Id. It was “sufficiently likely that Harris
   [would] remain obligated to make payments toward his financial obligations
   when his supervised release begins, and the four conditions of supervised
   release [would] apply.” Id.
          And in United States v. Segura-Resendez, we considered a release
   condition that required the defendant to “participate in a program of testing
   and treatment for alcohol abuse.” 515 F. App’x 316, 319 (5th Cir. 2013). But
   because the district court had also ordered the defendant to submit to
   immigration authorities and had recommended that the defendant be
   deported, “any possibility that [the defendant] will even be in the country
   and under supervised release is merely hypothetical.” Id. Accordingly, we
   held that the challenged supervised release condition was not ripe because it
   was not sufficiently likely to occur given the probability of an intervening
   action by the government.
          Taking into consideration all of the facts of this case, I would hold that
   Emakoji’s challenge to the housing requirement is not ripe as it is not




                                          15
Case: 20-10363     Document: 00515772141           Page: 16   Date Filed: 03/09/2021




                                    No. 20-10363


   sufficiently likely that he would ever have to comply with it. Although the
   order requiring Emakoji to relocate from Alabama to Texas sounds
   mandatory on its face, it was unlikely to ever take effect. The district court
   gave Emakoji thirty days to find a new residence in the Northern District of
   Texas. But the court imposed this new condition only four days before the
   re-arraignment hearing was scheduled to take place. As the government has
   pointed out, “Emakoji was to be subject to presumptive detention under 18
   U.S.C. § 3143(a) and review of his conditions of release immediately upon
   his plea of guilty.” Once Emakoji pleaded guilty, the district court would
   have been required either to order that he be detained or, if it had found “by
   clear and convincing evidence that [Emakoji was] not likely to flee or pose a
   danger to the safety of any other person or the community,” release him
   pending his sentencing. 18 U.S.C. § 3143.
          Emakoji has maintained on appeal that he intended to plead guilty at
   the re-arraignment hearing and that he continues to intend to do so once this
   appeal is resolved. Thus, the most likely chain of events would have been
   that Emakoji attended his re-arraignment hearing, pleaded guilty, and then
   became subject to either detention or a new set of release conditions. The
   new set of release conditions could have contained a new housing
   requirement, true.    But if the district court had reimposed a housing
   condition, it would be a new, separate condition from the one challenged in
   this case. It was unlikely that Emakoji would ever have had to comply with
   the housing requirement before us now.
          Of course, it is possible that the re-arraignment proceeding might not
   have gone as planned. Say, for example, that the district court had to
   postpone the hearing for over a month. Or perhaps Emakoji might have
   decided not to plead guilty at the last second, and a new trial date had to be
   set. The fact that nebulous possibilities for injury exist does not make a case
   ripe. There is always the speculation that harm might occur at some point



                                         16
Case: 20-10363     Document: 00515772141            Page: 17   Date Filed: 03/09/2021




                                     No. 20-10363


   down the road. The question is not whether something could have happened
   to inflict a harm on Emakoji; the question is whether it was likely that Emakoji
   would have suffered a harm as a result of his release condition. Here, there
   is no indication in the record that the re-arraignment hearing and guilty plea
   would not have proceeded as anticipated by both parties.
          Even now, if we were to dismiss his claim as unripe, Emakoji would
   still have thirty days before needing to comply with the housing condition. In
   that time, it is much more likely that he will have entered the guilty plea he
   intended to enter, that the district court will determine whether or not to
   detain him, and that he may never need to comply with the housing condition.
   His case is “based upon the possibility of a factual situation that may never
   develop” and is not fit for judicial decision. Rowan Cos., Inc. v. Griffin, 876
   F.2d 26, 28 (5th Cir. 1989) (quoting Brown & Root, Inc. v. Big Rock Corp., 383
   F.2d 662, 665 (5th Cir. 1967)).
          That Emakoji may never need to comply with the housing
   requirement also suggests that we should withhold judicial review in this
   case. “The Supreme Court has found hardship to inhere in legal harms, such
   as the harmful creation of legal rights or obligations; practical harms on the
   interests advanced by the party seeking relief; and the harm of being
   ‘force[d] . . . to modify [one’s] behavior in order to avoid future adverse
   consequences.’” Texas v. United States, 497 F.3d 491, 499 (5th Cir. 2007)
   (quoting Ohio Forestry Ass’n v. Sierra Club, 523 U.S. 726, 734 (1998)).
   Because Emakoji will likely never need to comply with the housing order,
   none of these harms will materialize if we do not provide judicial review at
   this time.
          Moreover, even if I agreed that Emakoji’s claim were ripe, I would still
   have significant concerns about the merits of Emakoji’s claim. In my view,
   this case is inextricably tied to the COVID-19 pandemic. After the outbreak




                                          17
Case: 20-10363     Document: 00515772141            Page: 18   Date Filed: 03/09/2021




                                     No. 20-10363


   of the virus in the United States, many states imposed severe restrictions that
   required people to stay home whenever possible and follow social distancing
   guidelines if they had to go out in public. Both Alabama and Texas had such
   orders in place until late April, 2020.
          Courts around the country had to adjust in order to timely hear cases.
   On March 29, 2020, Chief Judge Lynn issued a special order authorizing
   judges in the Northern District of Texas to use video conferencing or
   telephone conferencing for many criminal proceedings, including those at
   issue in this case. Although that order did not dispel the discretion of district
   court judges to hold in-person hearings, Chief Judge Lynn did specifically
   find that such hearings “cannot be conducted in person without seriously
   jeopardizing public health and safety.”
          Four days later, the district court issued the order challenged in this
   case, which directed Emakoji both to appear in-person for his hearing and to
   “obtain housing within the Northern District of Texas within thirty days.”
   The district court’s order does not appear to have taken into account the
   Chief Judge’s clear finding that such hearings could not be conducted safely.
   On top of that, Emakoji was living in Alabama at the time and would have
   needed to move across several states in a very short time period during a
   dangerous and increasingly widespread pandemic. When Emakoji appealed
   the district court’s order, our court stayed his proceedings pending appeal.
   When the government asked us to reconsider the stay, we denied its motion
   and left the stay in place. And when the government moved for our court to
   dismiss the appeal, we denied that motion as well.
          Although the district court may have had authority to impose a
   housing requirement as a pretrial release condition, whether it should have
   done so is a difficult question given the circumstances of this case. Congress
   has authorized district courts to impose a variety of pretrial release




                                             18
Case: 20-10363      Document: 00515772141           Page: 19   Date Filed: 03/09/2021




                                     No. 20-10363


   conditions, including a requirement that a defendant “abide by specified
   restrictions on personal associations, place of abode, or travel” as part of his
   pretrial release conditions. 18 U.S.C. § 3142(c)(1)(B)(iv). In addition, the
   district court “may at any time amend the order to impose additional or
   different conditions of release.” Id. § 3142(c)(3). However, the district court
   may do so only if it determines that release subject to personal recognizance
   or unsecured appearance bond “will not reasonably assure the appearance of
   the person as required.” Id. § 3142(c). Even then, the court must ensure
   that the defendant is “subject to the least restrictive further condition, or
   combination of conditions, that such judicial officer determines will
   reasonably assure the appearance of the person as required.”               Id. §
   3142(c)(1)(B).
          As explained above, the housing order would likely never have taken
   effect at all. It would have been nearly, if not entirely, impossible for Emakoji
   to move from Alabama to Texas within the four days before his re-
   arraignment hearing, even under normal circumstances.             But during a
   pandemic and subject to stay-at-home orders, there would have been even
   more barriers to Emakoji’s move.
          The district court may have been concerned that Emakoji would not
   attend hearings subsequent to his re-arraignment hearing. But if that were
   the case, then the pretrial housing order may not have been the appropriate
   vehicle for securing Emakoji’s presence at those later hearings. As soon as
   Emakoji had pleaded guilty, the district court would have been required to
   order either his detention or his conditional release until sentencing. The
   court could have imposed an identical housing requirement upon him at that
   point, one that actually was calculated to assure his presence at subsequent
   hearings. But a pretrial release condition that lasts for only four days (and
   cannot even be complied with in those four days) does not reasonably assure
   a defendant’s presence at anything.



                                          19
Case: 20-10363     Document: 00515772141           Page: 20   Date Filed: 03/09/2021




                                    No. 20-10363


          Moreover, even without the practical difficulties discussed above, the
   order may not have been necessary under the circumstances. The district
   court had previously permitted Emakoji to remain in Alabama “provided he
   agree[d] to appear at all proceedings.”         The district court drew the
   conclusion that Emakoji would not attend his re-arraignment hearing based
   on his two separate motions to continue his proceedings because he and his
   attorneys were afraid to travel during the COVID-19 pandemic. According
   to the district court and the majority opinion, these motions indicated a
   “reluctance” to attend his proceedings.
          In my view, however, those motions express only a reluctance to
   attend in-person proceedings while the COVID stay-at-home orders were in
   place, not a desire to evade his proceedings entirely. Emakoji had not failed
   to appear at any of his criminal proceedings prior to the re-arraignment
   hearing. Nor did he say that he would not travel to comply with his release
   conditions. He explained that he was afraid that “traveling between at least
   three states . . . would risk spreading the pandemic.” His motions reveal
   nothing more than apprehension about the risk that the virus posed not only
   to him and his family, but to the community at large, if he were required to
   travel such a distance. At that time, most states, including both Alabama and
   Texas, were subject to stay-at-home orders. We knew little about the virus,
   and COVID-19 cases, hospitalizations, and deaths were soaring. Emakoji’s
   fears about the virus were reasonable.
          Not only did Emakoji not express reluctance to attend his re-
   arraignment hearing, he expressly affirmed his willingness to attend the
   hearing virtually, as authorized by the Chief Judge’s order. Even if the court
   continued to insist on an in-person hearing, Emakoji expressed only
   apprehension about the danger of travel. There was no reason to suspect that
   he would not attend without the requirement that he relocate to Texas,




                                        20
Case: 20-10363    Document: 00515772141          Page: 21    Date Filed: 03/09/2021




                                  No. 20-10363


   especially since that requirement would have had no practical effect in the
   four days between its imposition and Emakoji’s hearing.
         For the foregoing reasons, I respectfully dissent from Part III of the
   majority opinion.




                                       21